MEMORANDUM **
Thomasita Taylor appeals pro se from the Tax Court’s decision in favor of the Commissioner of Internal Revenue (“Commissioner”) in her action contesting deficiencies for tax years 1993 through 1996. We dismiss the petition for review.
A notice of appeal must be filed with the Tax Court clerk within ninety days of the Tax Court’s decision. See 26 U.S.C. § 7483; Fed. R.App. P. 13(a)(1). Here, Taylor filed a notice of appeal with this court, but not with the Tax Court, within the ninety-day period. Although a notice of appeal, mis-filed in this court, is to be sent to the district court and deemed filed in the district court on the date it was received in the court of appeals, see Fed. R.App. P. 4(d), this rule does not extend to appeals from the Tax Court, see Fed. R.App. P. 14. Accordingly, we lack jurisdiction over the appeal.
DISMISSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.